 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLAS ARIAS, et al.,                            No. 2:19-CV-0200-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiffs, who are proceeding pro se, bring this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). Pending before the

20   court is plaintiffs’ motion for leave to proceed in forma pauperis (Doc. 2).

21                  Plaintiffs have submitted the affidavit required by § 1915(a) showing that plaintiffs

22   are unable to prepay fees and costs or give security therefor. The request to proceed in forma

23   pauperis will, therefore, be granted. See 28 U.S.C. § 1915(a). Plaintiffs will be required by this

24   order to submit documents to the United States Marshal and file notice with the court. Plaintiffs

25   are warned that failure to comply with this order may result in the dismissal of this action. See

26   Local Rule 110.

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiffs’ request to proceed in forma pauperis (Doc. 2) is granted;

 3                  2.      The Clerk of the Court is directed to serve on plaintiffs the undersigned’s

 4   scheduling order in social security cases;

 5                  3.      The Clerk of the Court is further directed to serve a copy of this order on

 6   the United States Marshal;

 7                  4.      Within 15 days from the date of this order, plaintiffs shall submit to the

 8   United States Marshal a completed summons and copies of the complaint and file a statement

 9   with the court that said documents have been submitted to the United States Marshal;

10                  5.      The United States Marshal is directed to serve all process without

11   prepayment of costs not later than 60 days from the date of this order, such service of process to

12   be completed by delivering a copy of the summons and complaint to the United States Attorney

13   for the Eastern District of California, and by sending a copy of the summons and complaint by

14   registered or certified mail to the Attorney General of the United States in Washington, D.C.,

15   pursuant to Federal Rule of Civil Procedure 4(i)(1)(A) & (B); and

16                  6.      The United States Marshal shall also send a copy of the summons and

17   complaint by registered or certified mail to the Commissioner of Social Security, c/o Office of the

18   General Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545,

19   pursuant to Federal Rule of Civil Procedure 4(i)(2).

20
21   Dated: February 6, 2019
                                                           ____________________________________
22                                                         DENNIS M. COTA
23                                                         UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                       2
